Citation Nr: 1455621	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to vocational rehabilitation training, under the provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to increased ratings for shell fragment wounds of muscle group XXI, posttraumatic stress disorder, and lumbar spine degenerative disc disease and to service connection for allergic contact dermatitis are addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

In a June 2014 written statement, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to vocational rehabilitation benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to vocational rehabilitation benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2014 written statement, the Veteran indicated that he wished to withdraw the issue of entitlement to vocational rehabilitation benefits.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to vocational rehabilitation benefits is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


